At the 
outset, I should like to convey the sincere congratulations of the delegation 
of Burkina Faso to Mr. Ganev on his election to the presidency of the 
forty-seventh session of the General Assembly of the United Nations. In him, 
we pay a tribute to Bulgaria and to the qualities that earned him these 
responsibilities. 
We also pay a tribute to the devotion and conscientiousness with which 
his predecessor, Ambassador Shihabi of Saudi Arabia, performed his duties. 
Nine months after our Secretary-General, Mr. Boutros Boutros-Ghali, 
assumed his post, his energy, creative imagination and firm determination have 
left their mark on the activities of our Organization. By strengthening its 
universality, all the countries that have been admitted since the forty-sixth 
session give us grounds for joy. We wish them all a warm welcome and we have 
no doubt that we will all work together to attain the ideals of the United 
Nations Charter. 
Our times have seen the irrepressible aspirations of peoples to freedom, 
national identity, and well-being flourish with more vigour and insistence 
than ever before. For some, these aspirations arose from the depths of their 
alienation, which they now reject; for others, from the example thus set by 
the former. Baptized as a "wave of democratization", this tempest, sometimes 
coinciding with developments already under way, swept away many inappropriate 
or obsolete human edifices to lay bare the ruins or foundations from which we 
must start building. 
Born in 1987, the democratization movement in Burkina Faso, after years 
of an emergency regime, led to pluralism, to the election of a Head of State 
on 1 December 1987, and to general elections held in May 1992, in which the 
political parties asked the people for their votes. Today, democratic 
institutions are in place and the opposition, which sits in the Assembly, is 
also represented in the executive branch, where it holds several ministerial 
portfolios. This transition has been without jolts or major crises, and has 
led to the social peace necessary to our development efforts. 
This indispensable social peace is what is lacking in Somalia, where our 
famished brothers are dying at a mind-boggling rate, whereas weapons are 
ubiquitous there and have made that martyred country a victim bled dry by 
intransigence and the absence of dialogue. In this respect, we welcome the 
healthy reaction of our Secretary-General, who is trying to size up the true 
scale of this tragedy and to find the requisite solutions. We are equally 
grateful for the international humanitarian assistance channelled there. But 
much remains to be done to curtail and end the sufferings of the Somalian 
people. 
Liberia is still in the throes of a civil war to which Burkina Faso and 
the other countries of the region cannot remain indifferent. Burkina Faso, 
shoulder to shoulder with them, will spare no effort to restore lasting peace 
so that the policy of economic integration, begun within the framework of the 
Economic Community of West African States, can also be pursued as well as 
possible. 
In Angola, general elections are under way after 16 years of conflict 
suffered by the Angolan people. We hail the maturity of all Angolans, who 
have thereby agreed to close a difficult chapter in their history. The United 
Nations also played a positive role there. We hope that these developments 
will be successful. In Mozambique, similarly, a solution is in the offing, 
and we hope that a negotiated settlement will restore peace. 
In South Africa, the hopes of the international community have been 
dimmed by the massacres of Boipatong and Ciskei. These events certainly were 
a manifestation of apartheid, whose death throes are just as repugnant and 
bloody as was its existence. We need to remind the South African authorities 
that they are responsible for the security of every South African and that 
these tragic excesses cannot simply be ascribed to animosity among blacks. It 
is now well established that subtle manipulation, together with an absence of 
security controls, can fan the flames of an already explosive situation. The 
resumption of the Convention for Democratic South Africa (CODESA) should take 
place in a climate free of the suspicion born of manoeuvring and calculation. 
In this respect, we believe that Security Council 765 (1992) of 16 July 1992 
is only one step in the right direction. In order to assess the methods and 
effects of violence, more than 50 observers will be needed. 
In the Middle East, the process begun at the Madrid Conference has yet to 
produce the hoped-for results. The Palestinian question remains and the 
aspirations of the Palestinian people are legitimate and justified. The 
political changes that have taken place in Israel raise hopes that we would 
wish to see fulfilled on behalf of the people of the region. 
In Cambodia, efforts must continue to be made by all to implement the 
Paris Agreements. The unprecedented commitment of the United Nations should 
be welcomed, encouraged and reinforced. 
In the heart of Europe, a conflict is developing, the nature of which is 
what observers tend to limit exclusively to Africa. Practices we thought had 
disappeared with nazism and condemned alongside apartheid are emerging under 
the label "ethnic cleansing". This is unacceptable. We cannot accept that 
Bosnia and Herzegovina be crucified in the name of religion or ethnicity. The 
London agreement and the Geneva negotiations must be complied with and pursued 
by all parties sincerely desirous of peace and reconciliation. 
That picture does not inspire optimism. The collapse of one of the two 
blocs did not solve the world's problems. Rather, it emphasized the 
North-South split; old wounds that are still open; internal contradictions 
within regions; and divisions among nations. 
In their millions, people are cast out into a life of wandering; children 
are robbed of their childhood, and of their adolescence too; a future without 
hope is already the lot of a growing number of people caught in the crossfire 
between one world that is dying and another that is being born. In the midst 
of all the uncertainty, the United Nations seemed to be a place of recourse 
where East, West, North and South could meet to accept the principles of the 
Charter and institute methods guaranteeing that armed force would not be used 
save in the common interest, and to promote social progress and better 
standards of life in wider freedom. 
Security, solidarity, progress and freedom: these are words and concepts 
that 47 years after San Francisco have yet to be given form in the interest of 
the world's peoples. 
The Secretary-General's proposals in his Agenda for Peace and in his 
annual report on the work of the Organization form a good basis for discussion. 
It must be recalled and stressed that security not based on the interests 
of all, large and small, is self-limited. The maintenance of peace demands 
weighty and onerous operations that must be commensurate with the needs. It 
is right to stress preventive diplomacy: machinery for early warning and 
action that can be put into play before a conflict breaks out or that can 
prevent a conflict from taking place. 
The United Nations, while in demand on all sides, remains available. It 
is regrettable that among the defenders of this new role for the Organization 
are those who by not paying their contributions are handicapping the United 
Nations in this basic task. 
We must ensure that the role of the Security Council does not give rise 
to questions about its involvement, its impartiality or its sense of 
fairness. The system devised 47 years ago has only been able to function for 
two years, and already there are concerns, some of which are justified. 
Depending on their geographical zone, conflicts seem to attract varying 
degrees of vigorous attention from the Council. This makes us believe that a 
structure created following the Second World War is now beginning to function 
in a completely different context. Some even talk of an anachronism. 
Clearly, the role and composition of the Security Council must be reviewed. 
But we fear that the discussion might be limited to merely expanding a club 
whose members would continue to view their status as a privilege, not a 
weighty responsibility. The spirit and perhaps even the nature of the Council 
must be changed. Clearly, we must begin the debate on the Security Council, 
even if we are still bound by the terms of Article 108 of the Charter. The 
democratization of international relations is necessary. 
There can be no true security or just and lasting peace while three 
quarters of mankind continues to live in destitution, wretchedness and 
ignorance. That is a fact that has been repeated in this Hall over the years 
by a majority of delegations. Today's world is a world in flux, where the old 
questions remain and new solutions are taking too long in coming. 
The North-South rift I mentioned before can be illustrated by figures, 
including the well-known fact that 20 per cent of the world's population 
receives 83 per cent of the world's income, while the poorest 20 per cent 
share but 1.4 per cent of the world's income. 
Beset by natural disasters, conflicts and the effects of an international 
economic crisis, Africa still bears an external debt of more than 
$236.7 billion; it faces tariff and customs barriers erected by some of its 
economic partners; and it must deal with a high rate of population growth. To 
this we must add the obligatory adoption of structural adjustment programmes 
that will first cause pain before possibly doing some good. "Possibly" is the 
right word, since these adjustments are put in place in a context of economic 
uncertainty that jeopardizes the results for which we hope. Thus, we in 
Burkina Faso are working to obtain all the necessary support so that slippages 
will not call into question our political achievements, and particularly so 
that the structural-adjustment programme can lay the lasting foundations of 
genuine development and growth. 
The rewards of the tireless efforts by African countries have not been 
commensurate with the sacrifices we have made. The promises of the North 
remain promises, just as the United Nations Programme of Action for African 
Economic Recovery and Development has not been truly implemented, except by 
Africans themselves. A new page has been turned with the new programme for 
the 1990s, but that page remains blank. We hail the few industrialized 
countries that have honoured their commitment to contribute 0.7 per cent of 
their gross domestic product as official development assistance. 
The international economic context is marked by increased monetary 
instability, slower economic growth, high unemployment and the relative 
failure of the Uruguay Round. But capital needs are first met among the 
industrialized countries before they turn to so-called transitional 
economies. Can we speak of competition for capital? Or must we say that 
Africa is simply waiting for a response that has not been forthcoming? The 
response we want to hear and to turn into reality is the economic integration 
of our continent South-South cooperation along with allowing us the 
latitude of choice. As we said at the forty-sixth session, Burkina Faso is 
convinced that all our problems "can be solved only by dialogue and 
negotiation between developed and developing countries with a view to bringing 
about specific solutions through a multilateral approach to these problems". 
(A/46/PV.4. p. 56) 
That was our approach to the United Nations Conference on Environment and 
Development the Earth Summit at Rio, and that was why we welcomed the 
framework Convention on climate change and the Convention on biodiversity. 
The establishment of a commission for sustainable development could 
define the framework for what we have come to call the new global 
partnership. But as we all know, the Rio summit will be meaningful only if it 
is followed by the needed commitments with respect to additional resources and 
technology transfers. The Earth Summit has made the link between environment 
and development indissoluble. 
We welcome the decision of the United Nations Conference on Environment 
and Development to set up an intergovernmental negotiating committee to draw 
up an international convention in the struggle against desertification. 
Burkina Faso will participate actively in that process and could act as host 
to some of the committee's meetings. 
International events on the horizon include: the World Conference on 
Human Rights in 1993; the International Conference on Population and 
Development in 1994; the world summit for social development in 1995; and the 
fiftieth anniversary of the United Nations, also in 1995. What they have in 
common is their subject and their protagonist: man. 
We have already said that no one is against human rights because those 
rights are inherent in man. A partial, piecemeal vision of human rights would 
doom mankind to exploitation and abandonment. The right to development, to 
food, to housing, to primary health care and to education: all these are part 
of human rights. To support that aspect without recognizing and accepting the 
basic nature of the rights of the individual would clearly be an imperfect 
approach to defining and solving the problem. Likewise, stressing the rights 
of the individual while confining oneself to defending them would be to refuse 
to see the world as it is today. 
Indeed, earlier I spoke of the indomitable nature of the peoples' 
aspirations to freedom, national identity and well-being. The revolution in 
communication, the spread of ideas, the untapped potential of techniques and 
technologies have turned our world into a global village. We cannot 
indefinitely guarantee the security of the haves, the well-fed, to the 
detriment of others without doing permanent damage to the dignity and 
integrity of others. 
That is why Burkina Faso believes that population questions are 
fundamental, and that is why we spoke out in favour of the convening of the 
world summit for social development. Nor can we approach the question of 
human rights and questions of population and development without including 
women, the mothers of the world. 
These future conferences will be fairly meaningless if they do not lead 
to commitments that will lead, in turn, to tangible, concrete and satisfactory 
results. In that connection the follow-up to the World Summit for Children is 
important, and I should like to take this opportunity to remind the 
international community that in November at Dakar, Senegal, an African 
regional meeting will be held, under the aegis of the United Nations 
Children's Fund (UNICEF), to examine and evaluate responses to the commitments 
undertaken at New York in 1990 and to assess the support that could be 
supplied by all the members of the international community. 
Those meetings are therefore based on the principle of our common 
membership in the human race and on solidarity. 
In 1995 the Organization will be 50 years old. The evolution in 
international relations has created an ever-greater role for the United 
Nations. We can even talk about a central role for it, as a crucial junction 
where political, economic, social and environmental concerns can be expressed 
and actually dealt with. 
Hitherto regarded as a forum, the United Nations can now add to 
cooperation, deliberation and the ongoing discussion of the trio of peace, 
security and development its status as an unparalleled instrument at the 
service of joint action for the common good. 
Burkina Faso will follow and actively discuss the various reforms and 
restructuring being planned for the whole of the United Nations system, for 
it is our conviction that they afford the international community a unique 
opportunity to implement the concept of global partnership. 
It is only under those conditions that we will at last be able truly to 
implement the noble ideals of the Charter. It will no longer be a question of 
some pitted against others but, rather, of fighting the only fight worth 
fighting: the fight for a humanity living at peace in a saved environment. 